In an action to recover damages for personal injuries, the plaintiff appeals, as limited by her brief, from so much of an *552order of the Supreme Court, Suffolk County (Doyle, J.), dated August 7, 1996, as granted the motion of the defendant Alan R. Daab, Jr., for summary judgment dismissing the complaint insofar as asserted against him.
Ordered that the order is affirmed insofar as appealed from, with costs.
We reject the plaintiffs contention that defendant, Alan R. Daab, Jr., the operator of the vehicle in which the adult plaintiff was a front-seat passenger, had a duty to ensure that she was restrained by a safety belt before operating the vehicle (see, Stewart v Taylor, 193 AD2d 1078). Copertino, J. P., Pizzuto, Krausman and Florio, JJ., concur.